DETAILED ACTION
This Office Action is in response to amendment filed on June 30, 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-6 and 8-18 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/30/2022 has been entered and fully considered.

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive. For the following:
Applicant’s argument: 
“Gray describes a virtual machine, executing on a blockchain node, that transmits cryptlet code to be executed by an attested host that is external to any blockchain nodes. Indeed, [0018] of Gray confirms that the cryptlet is not recorded in the distributed ledger. Therefore,
Gray does not disclose fetching code [for implementing the function] from the “blockchain
database” of the smart contract as recited in claim 1”.
In response:
The Examiner respectfully disagree, A cited in paragraph 23, various consortiums may interact with the cloud-based service to provide smart contracts and cryptlets that are available only to members of each consortium… The cloud-based service may provide an authentication service, blockchain management services, virtual machines for hosting smart contracts of the members, cryptodelegate services, cryptlet services, security services, standard cloud services, and so on. Whenever a smart contract is to be executed for a consortium, the cloud-based service may instantiate a virtual machine for securely executing the smart contract and communicating with the cryptlets via a cryptodelegate and a cryptlet container service and paragraph 27, using contract cryptlets means that the smart contract code running on all the nodes of the blockchain is of much lighter weight because it only writes to the blockchain database and defers the handling of the bulk of the computing, the integrating with external data, and so on to the host designated to run the smart contract's delegated contract cryptlet. As described, each consortium can use the cloud-base service which provide blockchain management service (which has blockchain nodes with smart contract, fig. 4B) and while the cryptlet contains the programming logic, including logic to access external data sources and create and handle events of the smart contract. A contract cryptlet is the runtime surrogate for a particular smart contract. For example, a contract cryptlet can perform the entire operation of a smart contract in parallel while other contracts run on the blockchain virtual machine without tying it up. Also in paragraph 28, contract cryptlets can be created when a smart contract is deployed to the blockchain or other deployment methods. When the smart contract is deployed, the constructor of the smart contract registers the properties and the code (e.g., C#, F#, Java, and C++) for the cryptlet. The smart contract provides configuration information that may include an interface definition for the cryptlet and various properties. Therefore, fetching of code is fetching the smart construct code (i.e. instructor) to cryptlet container for execution (fig. 4C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gray U.S. Pub. Number 2017/0353309 in view of Du et al. (Du) U.S. Pat. Number 11,063,745. 
Regarding claim 1; Gray discloses a method in a data center for implementing a blockchain transaction processing component, the method comprising:
receiving, at a first server of the data center, a call to a function to be performed for a smart contract of a blockchain database (fig. 4B, remote cryptlet call to blockchain node 410; para. [0060] receives from a smart contract being executed by a virtual machine a request to register a contract cryptlet for performing behavior on behalf of the smart contract, code of the contract cryptlet…the request that is received from the smart contract is received via a cryptodelegate that is executed by the virtual machine);
dispatching the call for the function to a first runtime environment of the first server (para. [0021] cryptodelegate uses the cryptlet container service to establish a secure connection 240 with a cryptlet 231 within a cryptlet container 230 that is hosted by an attested computer. A cryptlet container includes both the cryptlet and the runtime environment (e.g., operating system) for the cryptlet);
fetching code from the blockchain database, wherein the code includes a set of one or more instructions to be executed for implementing the function (para. [0022] when a node completes execution of the computer code, the result of the transaction is recorded in the blockchain; para. [0023] a smart contract is to be executed for a consortium, the cloud-based service may instantiate a virtual machine for securely executing the smart contract and communicating with the cryptlets via a cryptodelegate and a cryptlet container service);
executing the code in the first runtime environment resulting in a blockchain transaction and a modified state of the blockchain database (para. [0027] a contract cryptlet can perform the entire operation of a smart contract in parallel while other contracts run on the blockchain virtual machine without tying it up);
writing a copy of the blockchain transaction and the modified state of the blockchain database in a storage medium that is locally accessible by the first server, [[wherein the storage medium is part of a distributed cluster of storage media accessible to a plurality of servers of the data center]] (para. [0047] cryptlet container will be encapsulated within a protected enclave, a private, tamper proof, secure area for code execution and data. The cryptlet container and the cryptlet(s) it hosts will execute within the secure enclave to provide secure execution and data with attested guarantees that the results are authentic and tamper proof);
adding the blockchain transaction to a first block (para. [0060] state of a smart contract is stored persistently in the blockchain (e.g., via a Merkle tree). When a transaction is recorded against a smart contract, a message is sent to the smart contract and the computer code of the smart contract … ensures that all the terms of the contract are complied with before the transaction is recorded in the blockchain);
determining, based on a consensus mechanism, whether the first block is to be added to the blockchain database (para. [0007] nodes employ a consensus algorithm to decide on which transactions to keep and which transactions to discard. Although the execution of the computer code at each node helps ensure the authenticity of the blockchain); and
responsive to determining that the first block is to be added to the blockchain database, causing the first block to be stored in a persistent storage as part of the blockchain database (para. [0050] once the cryptlet container service creates and/or routes the call to the cryptlet container, the cryptlet container instantiates the cryptlet and invokes the appropriate call. If the call is an event registration, the callback details are recorded…maximum number of instances on the blockchain…between cryptlet and node. Callback functions may be message calls from the cryptlet to the subscribing smart contract's callback function).
Gray does not disclose, which Du discloses the storage medium is part of a distributed cluster of storage media accessible to a plurality of servers of the data center (Du: [col. 3, lines 12-18] the blockchain distributed ledger 104 collectively maintained by the ledger nodes of the respective clouds…provides a first ledger system…to interface to one or more additional ledger systems maintained by respective sets of ledger nodes associated with other cloud groupings); Du: [col. 20, lines 50-60] clouds 1501, 1502, 1503 and 1504 which implement a distributed storage model, wherein a database is distributed across the clouds 1501, 1502, 1503 and 1504 via respective portions of a distributed database 1510, 1520, 1530 and 1540. Such an arrangement, however, requires replication and duplication processes to be run on the clouds 1501, 1502, 1503 and 1504, and requires communication amongst the distributed database portions 1510, 1520, 1530 and 1540).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Gray to provide the storage medium is part of a distributed cluster of storage media accessible to a plurality of servers of the data center, as taught by Du. The motivation would be to provide benefits and advantages relating to economies of scale, distributed cloud service control, and automated cloud service deployment.
Regarding claim 2; the combination of Gray and Du discloses the method of claim 1, wherein the function to be performed includes at least one of creating the smart contract and performing a transaction operation on the smart contract that was previously created (Gray: para. [0027] a contract cryptlet is created and bound to a specific smart contract instance; para. [0060] receives from a smart contract being executed by a virtual machine a request to register a contract cryptlet for performing behavior on behalf of the smart contract, code of the contract cryptlet…stores the code of the contract cryptlet in a cryptlet registration blockchain and data storage).

Regarding claim 3; the combination of Gray and Du discloses the method of claim 1, wherein the smart contract indicates a delegation of rights from a service hosted in the data center to a tenant of the service for enabling the tenant to access resources from the service based on a service offer agreed upon between the tenant and the service (Gray: para. [0023] the CMP may be implemented as a cloud-based service. Various consortiums may interact with the cloud-based service to provide smart contracts and cryptlets that are available only to members of each consortium. The cloud-based service may support the registration of a consortium and its members. The cloud-based service may provide an authentication service, blockchain management services, virtual machines for hosting smart contracts of the members, cryptodelegate services, cryptlet services, security services, standard cloud services, and so on).

Regarding claim 4; the combination of Gray and Du discloses the method of claim 1, further comprising causing one or more copies of the first block to be stored in one or more storage media in one or more servers separate from the first server to enable high availability of the first block (Du: [col. 21, lines 10-20] systems to federate their data centers and private clouds together to form one large multi-cloud to run cloud services anywhere). The reason to combine Gray and Du is the same as claim 1, above.

Regarding claim 5; the combination of Gray and Du discloses the method of claim 1, wherein the consensus mechanism is performed for determining a block from a plurality of blocks that is to be written to the blockchain database, wherein the plurality of blocks includes the first block and each block from the plurality of blocks results from execution of code of one or more functions on one or more runtime environments of servers of the data center (Gray: para. [0007] when a node completes execution of the computer code, the result of the transaction is recorded in the blockchain. The nodes employ a consensus algorithm to decide on which transactions to keep and which transactions to discard).

Regarding claim 6; the combination of Gray and Du discloses the method of claim 5, wherein the consensus mechanism is run across a plurality of servers of the data center (Du: [col. 21, lines 10-20] systems to federate their data centers and private clouds together to form one large multi-cloud to run cloud services anywhere; Du: [col. 18, lines 19-25] the cloud provider peers 202-2, . . . 202-N in step 906 implement a consensus mechanism to pick up peers to validate the new block and update the on-chain ledger. The cloud provider 202-1 in step 907 provides an account for the service contract (e.g., a URL and credentials) for the cloud consumer 105). The reason to combine Gray and Du is the same as claim 1, above.

Regarding claims 8-12; claims 8-12 are direct to a data center which has similar scope as claims 1-5, respectively. Therefore, claims 8-12 remain un-patentable for the same reason.

Regarding claims 13-18; claims 13-18 are direct to a non-transitory computer-readable storage medium which has similar scope as claims 1-6, respectively. Therefore, claims 13-18 remain un-patentable for the same reason.

Examiner’s remarks 
The Examiner encourage to contact the examiner to discuss any further question before responding to this Office Action to expedite prosecution.

Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2020/0007544 to Wang-Wang teaches blockchain-based smart contract call., includes receiving a target transaction initiated by a client device of a blockchain, wherein the target transaction is preconfigured for a call rule used to initiate a call for a smart contract; obtaining the call rule preconfigured for the target transaction; executing the call rule to initiate a call for a target smart contract; and providing a call result to the client device when the call for the target smart contract is completed.
U.S. Pub. Number 2018/0268152 to Cuomo- Cuomo teaches blockchain datastore, containers, and processes are identified by the blockchain run time by the user informing the blockchain run time what data for which the user would like to find patterns and trends. This can be accomplished in different ways, for example, one possible way is leveraging an “analytics specification”, which defines the types of analytics needed, which in turn can be used to determine the types of analytics components, which, in turn, can be used to determine the types of runtime environments which are efficient for the requested analytics on blockchain.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708. The examiner can normally be reached M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491